 1 David V. Roth (State Bar No. 194648)
     dvr@manningllp.com
 2 Evgenia Jansen (State Bar No. 291570)
     exj@manningllp.com
 3 MANNING & KASS
   ELLROD, RAMIREZ, TRESTER LLP
 4 One California Street, Suite 900
   San Francisco, California 94111
 5 Telephone: (415) 217-6990
   Facsimile: (415) 217-6999
 6
   Attorneys for Defendant J.C. PENNEY CORPORATION, INC.
 7 (erroneously sued as J.C. Penney Company, Inc.)

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11
     IRMA G. CORDERO,                                 No. 2:19-cv-0653 KJM DB
12
                        Plaintiff,
13                                                    JOINT STIPULATION FOR
               v.                                     ORDER TO MODIFY SEPTEMBER
14
   J.C. PENNEY PROPERTIES, INC. and                   6, 2019 PRETRIAL SCHEDULING
15 DOES 1 to 50, inclusive,                           ORDER AND ORDER
16                      Defendants.

17

18            Plaintiff IRMA G. CORDERO and Defendant J.C. PENNEY CORPORATION, INC.,
19 through their respective undersigned counsel, hereby respectfully submit the following Joint

20 Stipulation and (Proposed) Order to Modify the Court’s September 6, 2019 Pretrial Scheduling

21 Order which established the following deadlines for this case:

22 1. Discovery to be completed by May 1, 2020.

23 2. Disclosure of expert witnesses to be completed by August 3, 2020.

24 3. Rebuttal expert designation to be completed by September 4, 2020.

25 4. Expert discovery to be completed by October 2, 2020.

26 //

27                                            STIPULATION
28
     4828-8304-0953.1
        NOTICE OF MOTION AND MOTION IN LIMINE #1; MEMORANDUM OF POINTS & AUTHORITIES
                                    IN SUPPORT THERETO
 1 In light of the Bay Area's "shelter in place" order, which has been extended through May 3, 2020,

 2 and COVID-19 epidemic, the parties agree that good cause exists to allow sixty (60) days

 3 continuance of the discovery, and respective continuance of the disclosures of expert witnesses,

 4 and expert discovery.

 5 Respectfully submitted,

 6
     DATED: March 31, 2020              MANNING & KASS
 7                                      ELLROD, RAMIREZ, TRESTER LLP
 8

 9

10

11
                                        By:
12                                            Evgenia Jansen
                                              David V. Roth
13                                            Attorneys for Defendant
14                                            J.C. PENNEY CORPORATION, INC., erroneously
                                              sued as J.C. Penney Company, Inc.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     4828-8304-0953.1                     2
           JOINT STIPULATION FOR ORDER TO MODIFY SEPTEMBER 6, 2019 PRETRIAL
                                  SCHEDULING ORDER
 1                                           ORDER

 2        Pursuant to the parties’ stipulation, IT IS SO ORDERED.

 3 DATED: April 7, 2020                      /s/ DEBORAH BARNES
                                             UNITED STATES MAGISTRATE JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                    ORDER (PROPOSED)
